10/30/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 18-0696



                                 No. DA 18-0696

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

SARAH LOUISE CARPENTER,
a/k/a SKINNER,

             Defendant and Appellant.


                                       ORDER

      Upon consideration of Appellee’s motion for an extension of time, and good

cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including December 6, 2020, within which to prepare, serve, and file its

response brief.




KFS                                                                    Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                           October 30 2020